                 Case 2:19-cv-00444-JCC Document 35 Filed 10/05/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   GERALD WILLIAMS,                                        CASE NO. C19-0444-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SONNY PERDUE, Secretary of the U.S.
     Department of Agriculture,
13
                               Defendant.
14

15
            This matter comes before the Court on Plaintiff Gerald Williams’ motion for leave to
16
     amend the complaint (Dkt. No. 31). Having considered the parties’ briefing and the relevant
17
     record, the Court DENIES the motion for the reasons explained herein.
18
            I.       BACKGROUND
19
            Plaintiff Gerald Williams filed the original complaint in this matter on March 18, 2019.
20
     (See Dkt. No. 1.) The Court entered a scheduling order on July 9, 2019, which set the deadline
21
     for amending the complaint for October 4, 2019. (See Dkt. No. 13.) On August 31, 2020, Mr.
22
     Williams filed the present motion for leave to amend the complaint, in which he seeks to add
23
     allegations and to request injunctive relief based on information he learned during discovery.
24
     (See generally Dkt. Nos. 31, 31-1.) Mr. Williams does not seek to add any new causes of action.
25
     (See id.) Defendant Sonny Perdue does not oppose Mr. Williams’ motion. (See Dkt. No. 32.)
26


     ORDER
     C19-0444-JCC
     PAGE - 1
               Case 2:19-cv-00444-JCC Document 35 Filed 10/05/20 Page 2 of 3




 1          II.     DISCUSSION

 2          Mr. Williams’ briefing appears to assume that whether he may amend the complaint is

 3   governed exclusively by Rule 15. However, when a party moves to amend a pleading after the

 4   deadline in the scheduling order, the Court’s analysis proceeds in two stages. See Johnson v.

 5   Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). First, the Court determines

 6   whether there is “good cause” to amend the scheduling order under Rule 16(b)(4). See id. If there

 7   is not, the inquiry ends, and the motion for leave to amend must be denied. See id. If there is

 8   good cause to amend the scheduling order, then the Court proceeds to analyze whether the
 9   proposed amendment is proper under Rule 15. See id.
10          Mr. Williams’ motion for leave to amend does not request that the Court modify the
11   scheduling order. Therefore, the Court could deny the motion for leave to amend as untimely
12   without analyzing whether there is good cause to modify the scheduling order or whether the
13   proposed amendment is appropriate. See Johnson, 975 F.2d at 608–09. Indeed, some litigants
14   have argued that Johnson prohibits a district court from construing an untimely motion for leave
15   to amend as a motion to modify the scheduling order. See, e.g., Sharp v. Balboa Islands, LLC,
16   2012 WL 13176036, slip op. at 2 (S.D. Cal. 2012). But Johnson merely observed that the Ninth
17   Circuit had “suggested” that courts may deny untimely motions to amend on that basis. See 975
18   F.2d at 608–09. It did not require courts to deny such motions as untimely. Indeed, in Johnson

19   itself the Ninth Circuit analyzed whether there was good cause to modify the scheduling order

20   even though the plaintiff did not request that the district court modify the scheduling order. See

21   id. Therefore, the Court concludes that it may construe a party’s untimely motion for leave to

22   amend as a motion to modify the scheduling order, and it does so here.

23          The Court may modify a scheduling order if a party demonstrates “good cause.” Fed. R.

24   Civ. P. 16(b)(4). The “good cause” standard focuses primarily on “the diligence of the party

25   seeking the” modification. Johnson, 975 F.2d at 609. Here, Mr. Williams proposes to amend his

26   complaint based on information he learned in discovery. But Mr. Williams does not explain


     ORDER
     C19-0444-JCC
     PAGE - 2
              Case 2:19-cv-00444-JCC Document 35 Filed 10/05/20 Page 3 of 3




 1   whether he learned the new information before or after the October 4, 2019 deadline to amend

 2   the pleadings, how long Mr. Williams waited between learning the information and moving to

 3   amend his complaint, or the reason for any delay. Therefore, Mr. Williams’ motion does not

 4   provide the Court with any basis for finding good cause to modify the scheduling order nearly

 5   eleven months after the deadline for amending the pleadings.

 6          III.    CONCLUSION

 7          For the foregoing reasons, the Court DENIES Plaintiff Gerald Williams’ motion for leave

 8   to amend without prejudice.
 9

10          DATED this 5th day of October 2020.




                                                        A
11

12

13
                                                        John C. Coughenour
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0444-JCC
     PAGE - 3
